Citation Nr: 1147226	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of right middle lobectomy and right upper lobe wedge resection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.   

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The Veteran did not suffer any additional disability as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of right middle lobectomy and right upper lobe wedge resection have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated July 2007.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in July 2009, obtained medical opinions as to the etiology of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

§1151

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right middle lobectomy and right upper lobe wedge resection that he contends were incurred as a result of treatment at a VA medical center.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151 preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The Board received the current claim in August 2007.  As noted above, the amended version of 38 U.S.C.A. § 1151 has added the requirement that there must be evidence showing that the additional disability for which benefits are sought was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

The provisions 38 U.S.C.A. § 1151 state, where a Veteran has suffered an injury, or an aggravation of an injury, as the result of hospitalization, medical or surgical treatment, not the result of such Veteran's own willful misconduct, and such injury or aggravation results in additional disability or in death, compensation shall be awarded in the same manner as if such disability, aggravation, or death were service connected.

A claimant must show fault or negligence in medical treatment. Specifically, a Veteran must show that he suffered from an additional disability, which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361. In the alternative, a Veteran must show that he suffered from additional disability, which was caused by VA hospital care, medical or surgical treatment, or examination; and that the proximate cause of the additional disability was an event, which was not reasonably foreseeable. Id.

Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.

At his May 2011 Board hearing, the Veteran testified that he had a terrible cold that he and his wife thought was bronchitis.  The doctor called the Veteran's spouse and told her that the Veteran had a very high white blood count.  His wife explained to the doctor that the Veteran had a bad cold (possibly bronchitis).  Three days later the doctor called again and told the Veteran that there was something in the Veteran's upper right lobe for which the Veteran should return to the doctor's office.  Ultimately, he underwent surgery (right middle lobectomy and right upper lobe wedge resection) in January 2005.  The Veteran testified that his condition was misdiagnosed and that the surgery was not necessary.  

The Veteran testified that since the surgery, he has experienced shortness of breath and decreased wind volume.  Eventually, he stopped working because he wasn't able to breathe well enough to do his job.  He testified that he used to be able to play 27 to 56 holes of golf in a weekend; but that he can only play 9 holes before he is too tired.  He also stated that activities around the house take much longer because he gets so tired that he has to take frequent breaks.  His wife testified that the Veteran used to be energetic and fun; but now he is like an old man.  

A January 2005 outpatient treatment report reflects that three months earlier, the Veteran was noted to have a right lung nodule.  A follow-up CT scan showed a 2-3 cm. right middle lobe lesion which was subsequently biopsied.  Cytology of the transthoracic needle aspiration (TTNA) revealed the lesion to be consistent with nonsmall cell carcinoma.  The Veteran denied any symptoms at the time, including cough, hemoptysis, weight loss, anorexia, headaches, bony complaints, fevers, chills, night sweats, chest pain, shortness of breath, or dyspnea on exertion.  Surgical options were discussed.  Another January 2005 outpatient treatment report stated that given the Veteran's age and his long term heavy cigarette use, the lesion was "almost certainly due to a primary lung [carcinoma]."  

The Veteran underwent a bronchoscopy, right thoracotomy, right middle lobectomy, right upper lobe wedge resection.  After the Veteran was discharged, the DVAMC Pulmonary Service found that upon examining the resected lobe, that there was no cancer.  The Thoracic Surgery Service concluded that given the clinical picture "Even if the [fine needle aspiration] had been negative or nondiagnostic, patient would likely be referred on to have lesion removed."  

The claims file contains a September 2007 correspondence from Dr. M.O., an Assistant Professor of Surgery at the Duke University Medical Center and Durham VAMC.  He noted that the Veteran's preoperative work-up was thorough and appropriate.  He opined that given the growing lung nodule and the Veteran's smoking history of at least 50 pack-years, the probability that the nodule was cancer before the TTNA was over 95 percent.  He noted that Dr. H. (the Head of the Section of Thoracic Surgery at Duke University and a member of the American Board of Thoracic Surgery) and his resident (Dr. S. S-Y) felt extremely confident that the lesion represented nonsmall-cell-lung-cancer.  Furthermore, Dr. M.O. noted that the Veteran's pulmonary function tests revealed FEV1 of 87% predicted, making the likelihood of the Veteran sustaining pulmonary complications very low.  

Dr. M.O. concluded that the Veteran received excellent care.  He also opined that based on the Veteran's pulmonary function tests, the amount of lung resected should not contribute to any longstanding disability.  He noted that a June 2005 treatment report states that the Veteran continues to smoke cigarettes and work in golf course maintenance.  He speculated that perhaps tobacco smoke and environmental toxins have contributed to the Veteran's respiratory impairment.  

The Veteran underwent a VA examination in July 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he went in for a routine physical, when a chest x-ray revealed a spot in his lungs.  He was told that it was cancerous and he underwent surgery to have it removed.  He stated that it turned out to be bronchitis (and not lung cancer).  He received $100,000.00 under the Federal Tort Claims Act for claimed wrong diagnosis and surgery.  

The Veteran reported that he smoked two packs of cigarettes per day for 50 years; but he quit smoking in January 2009. He stated that he was laid off from his job at the golf course in May 2009.  

After examining the Veteran and the claims file, the examiner opined that the Veteran's disability was not caused by or the result of negligence on the part of the VA in having the Veteran undergo surgery.  The examiner opined that given the 10 percent false negative rate of fine needle aspiration (FNA), the lesion would have had to have been removed even if the FNA had been negative.   

The Board finds that two competent medical opinions have weighed against a finding that the Veteran suffered an additional disability as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.  

The Board recognizes that on April 2009, the Veteran received $100,000.00 under the Federal Tort Claims Act.  Nonetheless, the preponderance of the medical evidence (as cited above) weighs against the Veteran's claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under 38 U.S.C. § 1151 for residuals of right middle lobectomy and right upper lobe wedge resection must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


